Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered July 15, 2005. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of criminal possession of *1268a forged instrument in the second degree (Penal Law § 170.25). We conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to defendant’s contention, the testimony of one of the People’s witnesses was not incredible as a matter of law inasmuch as it was not impossible of belief, i.e., it was not manifestly untrue, physically impossible, contrary to experience, or self-contradictory (see People v Steele, 168 AD2d 937, 939 [1990], lv denied 77 NY2d 967 [1991]). The inconsistencies between the testimony of that witness and the testimony of defendant’s witnesses involved credibility issues that were resolved by the jury, and we accord great deference to the jury’s credibility determinations (see People v Borthwick, 51 AD3d 1211, 1214 [2008], lv denied 11 NY3d 734 [2008]; see generally Bleakley, 69 NY2d at 495). Defendant further contends that he was denied effective assistance of counsel. That contention lacks merit because defendant failed to “ ‘demonstrate the absence of strategic or other legitimate explanations’ for counsel’s alleged shortcomings” (People v Benevento, 91 NY2d 708, 712 [1998]; see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Scudder, P.J., Martoche, Lunn, Peradotto and Green, JJ.